Title: To George Washington from Clement Biddle, 5 February 1799
From: Biddle, Clement
To: Washington, George



Dear Sir
Philad[elphia] February 5. 1799

I have now to answer to your several favors before me by forwarding the bill of loading of Captain Ellwood for the seven packages Containing the Book Case, a bundle with the shoes from Bedford, another with the hatts from parrish and a small Kag which I had prepared with the Grass seed & therefore thought best to send it, all which the Captain promises to have particular Care of and to land them at Mount Vernon, stowing them so as to be Come at next to the Goods he is to deliver at Norfolk—Your Account with the Bills of parcels is also inclosed and I have sent to Mr Fenno to furnish your Account for payment which I expect every moment.

The price of flour since I wrote you has advanced a little, say from 9½ to 10 Ds. for superfine which is owing to an Expectation that the trade to St Domingo may shortly be opened from the discretionary power vested in the president, on the Other hand it is supposed that it will not take place until the messenger from Toussaint who it is said is returning with our Consul to the Cape shall first have gone out to that Island, but if the trade does open, it will Certainly raise the price of flour throughout the United States. I am very Respectfully Yr mo. Obedt and very hume Servt

Clement Biddle

